Order granting motion for alternative writ of mandamus reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. Since the decision of the Special Term the precise question presented has been decided adversely to the relator’s claim in the First Department, where it was held that the board of education has power to transfer janitor-engineers from one school to another, “ and if that power, used in the exercise of its sound judgment, put the relator in a building where his net compensation was reduced, he cannot complain. *931Where a single grade in the classified service has compensation varying with the extent and character of the services to be rendered and the responsibilities to be undertaken, no one in that classification can complain if his financial return varies as his assignment changes.” (Matter of Crosby v. Board of Education, 187 App. Div. 205.) Jenks, P. J., Mills, Putnam, Kelly and Jaycox, JJ., concurred.